Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-158477 PROSPECTUS Debt Securities Common Stock Preferred Stock Warrants From time to time, we may offer and sell our debt securities, common stock, preferred stock and warrants to purchase common stock (collectively referred to as “securities”) in amounts, at prices and on terms described in one or more supplements to this prospectus.The aggregate amount of the securities offered by us under this prospectus will not exceed $150 million. This prospectus provides you with a general description of the securities that may be offered in one or more offerings.Each time we offer securities, we will provide a supplement to this prospectus that will contain more specific information about the terms of that offering.We may also add, update or change in the prospectus supplement any of the information contained in this prospectus. You should read both this prospectus and the applicable prospectus supplement, as well as any documents incorporated by reference in this prospectus and/or the applicable prospectus supplement, before you make your investment decision. Investing in our securities involves risks.You should carefully consider the risk factors beginning on page 4 of this prospectus and set forth in the documents incorporated by reference herein before making any decision to invest in our securities. The securities may be sold by us or through underwriters or dealers, directly to purchasers or through agents designated from time to time.For additional information on the methods of sale, you should refer to the section entitled “Plan of Distribution” in this prospectus.If any underwriters are involved in the sale of any securities with respect to which this prospectus is being delivered, the names of such underwriters and any applicable discounts or commissions and over-allotment options will be set forth in a prospectus supplement.The price to the public of such securities and the net proceeds we expect to receive from such sale will also be set forth in a prospectus supplement. None of the Securities and Exchange Commission (the “SEC”), the Office of Thrift Supervision, the Federal Deposit Insurance Corporation (the “FDIC”), the Board of Governors of the Federal Reserve System or any state securities commission or any other federal or state bank regulatory agency has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The securities offered by this prospectus are not savings accounts, deposits or other obligations of any bank and are not insured or guaranteed by the FDIC or any other government agency. The date of this prospectus is May 14, 2009. You should rely only on the information set forth or incorporated by reference in this prospectus or any supplement.No dealer, salesperson or other person is authorized to provide you with information different from that which is set forth or incorporated by reference in this prospectus.You must not rely on any unauthorized information or representations.This prospectus is an offer to sell only the securities it describes, and only under circumstances and in jurisdictions where it is lawful to do so.The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or prospectus supplement or any sale of a security. TABLE OF CONTENTS PROSPECTUS Page About this Prospectus 1 Where You Can Find More Information 1 Forward-Looking Statements 2 Description of Dime Community Bancshares, Inc. 3 Recent Events 4 Risk Factors 4 Use of Proceeds 7 Ratios of Earnings to Fixed Charges and Preferred Stock Dividends 7 Description of Debt Securities 8 Description of Common Stock 16 Description of Preferred Stock 18 Description of Warrants 21 Plan of Distribution 25 Validity of Securities 26 Experts 27 ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the SEC using a “shelf” registration process.Under this shelf registration statement, we may sell: · debt securities; · common stock; · preferred stock; and · warrants to purchase common stock. This prospectus provides you with a general description of the debt securities, common stock, preferred stock and warrants.Each time we sell debt securities, common stock, preferred stock or warrants, we will provide a prospectus supplement (and, if applicable, a pricing supplement) that will contain specific information about the terms of that offering.The prospectus supplement (and any pricing supplement) may also add, update or change information in this prospectus.If there is any inconsistency between the information in this prospectus (including the information incorporated by reference herein) and any prospectus supplement (or pricing supplement), you should rely on the information in that prospectus supplement (or pricing supplement).You should read both this prospectus and any prospectus supplement together with the additional information described under the heading “Where You Can Find More Information.” The registration statement that contains this prospectus (including the exhibits to the registration statement) has additional information about us and the securities offered under this prospectus.That registration statement can be read at the SEC web site or at the SEC offices mentioned under the heading “Where You Can Find More Information.” Unless otherwise stated, the words “Dime Community,” “we,” “our” and “us” refer to Dime Community Bancshares, Inc. and its subsidiaries, except that such terms refer to Dime Community Bancshares, Inc. only and not to its subsidiaries in the sections entitled “Description of Debt Securities,” “Description of Common Stock,” “Description of Preferred Stock” and “Description of Warrants.” Unless otherwise indicated, currency amounts in this prospectus and in any applicable prospectus supplement are stated in U.S. dollars. WHERE YOU CAN FIND MORE INFORMATION We are subject to the information requirements of the Securities Exchange Act of 1934.Accordingly, we file annual, quarterly and current reports, proxy statements and other information with the SEC and filed a registration statement on Form S-3 under the Securities Act of 1933 relating to the securities offered by this prospectus.This prospectus, which forms part of the registration statement, does not contain all of the information included in the registration statement.For further information, you should refer to the registration statement and its exhibits. You may read and copy the registration statement and any document we file with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549.Please call the SEC at 1-800-SEC-0330 for further information on the operation of the Public Reference Room.You can also review our filings by accessing the web site maintained by the SEC at http://www.sec.gov.The site contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC.In addition to the foregoing, we maintain a web site at www.dime.com.Our web site content is made available for informational purposes only.It should neither be relied upon for investment purposes nor is it incorporated by reference into this prospectus.We make available on our internet web site copies of our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and any amendments to such document as soon as practicable after we electronically file such material with or furnish such documents to the SEC. 1 The SEC allows us to “incorporate by reference” information that we file with the SEC into this prospectus, which means we can disclose important information to you by referring you to another document.The information incorporated by reference is considered to be part of this prospectus from the date on which we file that document.Any reports filed by us with the SEC after the date of this prospectus and before the termination of the offering of the securities by means of this prospectus will automatically update and, where applicable, supersede information contained in this prospectus or incorporated by reference into this prospectus.We incorporate by reference the following documents: · Our Annual Report on Form 10-K/A (Amendment No. 1) for the year ended December 31, 2008; · Our Quarterly Report on Form 10-Q for the quarter ended March 31, 2009; · Our Current Reports on Form 8-K filed on March 24, 2009 and March 25, 2009; · Our definitive Proxy Statement on Schedule 14A filed on April 8, 2009; · The description of our common stock contained in our Registration Statement filed with the SEC pursuant to Section 12 of the Securities Exchange Act of 1934, including any amendment or report filed for the purpose of updating such description; and · Any documents we file with the SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934 after the date of this prospectus and before the termination of the offering of the securities offered hereby. You may request a copy of these filings, at no cost, by writing or calling us at the following address: Dime
